Citation Nr: 0314001	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for left foot 
first metacarpophalangeal joint bunion and pes planus.  

2.  Entitlement to a compensable evaluation for right foot 
first metacarpophalangeal joint bunion and pes planus.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

It is noted that the veteran submitted a request for review 
of his case by a Decision Review Officer (DRO) in his April 
2002 VA Form 9.  Under 38 C.F.R. § 3.2600, the veteran is 
entitled to a DRO review under this section if a Notice of 
Disagreement (NOD) was filed on or after June 1, 2001.  
However, the veteran filed a NOD for these claims in February 
2001.  See 38 C.F.R. § 3.2600(g) (2002).    


REMAND

In January 2003, the Board undertook additional development 
of the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  Therefore, this case 
must be returned to the RO for initial consideration of the 
additional evidence.  In this case, the Board obtained an 
additional VA examination in order to determine the current 
severity of the veteran's left and right foot disabilities.  

Accordingly, this case is REMANDED for the following:

The RO should readjudicate the veteran's 
claims for entitlement to a compensable 
evaluation for both left and right foot 
first metacarpophalangeal joint bunion and 
pes planus in light of the evidence 
received since the August 2002 
Supplemental Statement of the Case (SSOC).  
If the claims remain denied, the RO should 
issue a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
August 2002, to include a summary of the 
evidence, including the April 2003 VA 
examination report.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




